Filed 1/26/21 P. v. Ferris CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yolo)
                                                            ----




 THE PEOPLE,                                                                                   C091500

                    Plaintiff and Respondent,                                    (Super. Ct. No. CRF177922)

           v.

 STEVEN GEORGE FERRIS,

                    Defendant and Appellant.



         In December 2017, Woodland police encountered defendant traveling in Yolo
County in a vehicle that contained over 1,300 grams of methamphetamine. Officers
tracked the vehicle as it moved between Alameda County and Yolo County, passing
through other counties along the way.
         In December 2019, and in exchange for the dismissal of all other allegations in a
March 2018 information, defendant pled no contest to one count -- transportation for sale
of a controlled substance from one county to a noncontiguous county.
         In January 2020, and consistent with the terms of the negotiated disposition, the
trial court imposed a sentence of six years (the middle term) to be served in county


                                                             1
prison. The trial court also ordered defendant to pay a $40 court operations assessment
and a $30 conviction assessment.
       The trial court calculated five days of credit toward his sentence.
       Defendant appealed.
                                       DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief setting forth the facts of the case and requesting that this court review the record to
determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal. 3d 436.) Defendant was advised of his right to file a supplemental brief within 30
days of the date of filing of the opening brief. More than 30 days have elapsed, and
defendant has not filed a supplemental brief.
       Having undertaken an examination of the record, we find an error that must be
corrected. The trial court did not dismiss the remaining counts and enhancements as
contemplated by the parties’ agreement. We will modify the judgment to dismiss those
allegations. (Pen. Code, § 1260; see People v. Mancheno (1982) 32 Cal. 3d 855, 860-
861.) Pursuant to Wende, we find no other arguable error that would result in a
disposition more favorable to defendant.
                                       DISPOSITION
       The judgment is modified to dismiss count 1 and count 2 and all enhancements
alleged. As modified, the judgment is affirmed.

                                                   /s/
                                                   Robie, J.
We concur:

/s/
Raye, P. J.

/s/
Murray, J.



                                              2